      Case 6:18-cv-00080-ADA-JCM Document 37 Filed 11/16/18 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 MATCH GROUP, LLC                                §
                                                 §
                                                 §
        Plaintiff,                               §
                                                 §        No. 6:18-cv-00080-ADA-JCM
 v.                                              §
                                                 §
 BUMBLE TRADING, INC.                            §        JURY TRIAL DEMANDED
                                                 §
        Defendant.                               §
                                                 §
                                                 §


                 JOINT NOTICE REGARDING STATUS CONFERENCE

       Plaintiff Match Group, LLC (“Match”) and Defendant Bumble Trading, Inc. (“Bumble”)

hereby submit this Joint Notice Regarding Status Conference. The parties are available for a

Status Conference the afternoon of December 7, 2018 (in Austin, Texas or via telephone) or

anytime on December 11, 2018 (via telephone). The parties respectfully request that the hearing

previously set for December 18, 2018 be rescheduled during one of those times. If neither date

works for the Court, the parties will meet-and-confer about further availability.



DATED: November 16, 2018                             Respectfully submitted,

                                                     CALDWELL CASSADY & CURRY

                                                     /s/ Bradley W. Caldwell
                                                     Bradley W. Caldwell
                                                     Texas State Bar No. 24040630
                                                     Email: bcaldwell@caldwellcc.com
                                                     John F. Summers
                                                     Texas State Bar No. 24079417
                                                     Email: jsummers@caldwellcc.com
                                                     Warren J. McCarty, III


                                                 1
Case 6:18-cv-00080-ADA-JCM Document 37 Filed 11/16/18 Page 2 of 3



                                    Illinois State Bar No. 6313452
                                    Email: wmccarty@caldwellcc.com
                                    CALDWELL CASSADY CURRY P.C.
                                    2101 Cedar Springs Road, Suite 1000
                                    Dallas, Texas 75201
                                    Telephone: (214) 888-4848
                                    Facsimile: (214) 888-4849

                                    John P. Palmer
                                    State Bar. 15430600
                                    Email: palmer@namanhowell.com
                                    Naman, Howell, Smith & Lee, PLLC
                                    400 Austin Avenue, 8th Floor
                                    P.O. Box 1470
                                    Waco, TX 76701
                                    Telephone: (254) 755-4100
                                    Facsimile: (254) 754-6331

                                    ATTORNEYS FOR PLAINTIFF
                                    MATCH GROUP, LLC

                                    Joseph M. Drayton (Pro Hac Vice)
                                    NY Bar No. 2875318
                                    COOLEY LLP
                                    1114 Avenue of the Americas
                                    New York, NY 10036
                                    Telephone: (212) 479-6000
                                    Facsimile: (212) 479-6275
                                    jdrayton@cooley.com

                                    Michael G. Rhodes (Pro Hac Vice)
                                    CA 116127
                                    Matthew Caplan (Pro Hac Vice)
                                    CA Bar No. 260388
                                    COOLEY LLP
                                    101 California Street, 5th Floor
                                    San Francisco, CA 94111-5800
                                    Telephone (415) 693-2000
                                    Facsimile: (415) 693-2222
                                    mrhodes@cooley.com
                                    mcaplan@cooley.com

                                    /s/ Rose S. Whelan (by permission)
                                    Rose S. Whelan (Pro Hac Vice)
                                    DC Bar No. 999367
                                    COOLEY LLP

                                2
      Case 6:18-cv-00080-ADA-JCM Document 37 Filed 11/16/18 Page 3 of 3



                                                    1299 Pennsylvania Ave., N.W.
                                                    Suite 700
                                                    Washington, DC 20004
                                                    Telephone: (202) 842-7800
                                                    Facsimile: (202) 842-7899
                                                    rwhelan@cooley.com

                                                    Deron R. Dacus
                                                    Texas Bar No. 00790553
                                                    THE DACUS FIRM, PC
                                                    821 ESE Loop 323, Suite 430
                                                    Tyler, TX 75701
                                                    Telephone: (903) 705-1117
                                                    Facsimile: (903) 581-2543
                                                    ddacus@dacusfirm.com

                                                    ATTORNEYS FOR DEFENDANT
                                                    BUMBLE TRADING, INC.


                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically with the

Clerk of Court using the CM/ECF system which will send notification of such filing to all counsel

registered as Filing Users on this 16th day of November, 2018.

                                                    /s/ Bradley W. Caldwell
                                                    Bradley W. Caldwell




                                               3
